UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-170935 Verde Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2448672 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 905 Ventura Way, Mill Valley, CA 94941 (Address of principal executive offices) (415) 251-8715 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] As of February 11, 2013 there were 3,977,500 shares of the issuer’s common stock, par value $0.001, outstanding. VERDE RESOURCES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2012 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Mine Safety Disclosures . 17 Item 5. Other Information. 17 Item 6. Exhibits . 17 SIGNATURES 18 2 Item 1. Financial Statements. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Form 10-K filed with the SEC on September 28, 2012. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending June 30, 2013. VERDE RESOURCES, INC. (An Exploration Stage Company) INDEX TO INTERIM FINANCIAL STATEMENTS FOR THE PERIOD OF APRIL 22, 2010 (INCEPTION) TO DECEMBER 31, 2012 Page Balance Sheets 4 Statements of Operations 5 Statement of Changes in Stockholders’ Equity (Deficit) 6 Statements of Cash Flows 7 Notes to Financial Statements 8 3 Verde Resources, Inc. (An Exploration Stage Company) Balance Sheets As at As at December 31, June 30, 2012 2012 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ 1,541 $ 31,502 Total Current Assets 1,541 31,502 TOTAL ASSETS $ 1,541 $ 31,502 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ 99 $ 1,121 Notes payable – related party 31,000 31,000 Total Current Liabilities 31,099 32,121 TOTAL LIABILITIES 31,099 32,121 STOCKHOLDERS’ DEFICIT Preferred stock, par value $0.001, 50,000,000 shares authorized, none issued and outstanding - - Common stock, par value $0.001, 100,000,000 shares authorized, 3,977,500 shares issued and outstanding at December 31, 2012 and June 30, 2012 3,978 3,978 Additional paid-in capital 80,122 80,122 Deficit accumulated during the exploration stage (113,658) (84,719) Total Stockholders’ Deficit (29,558) (619) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 1,541 $ 31,502 The accompanying notes are an integral part of these financial statements. 4 Verde Resources, Inc. (An Exploration Stage Company) Statements of Operations (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Cumulative From Inception (April 22, 2010) to December 31, 2012 2011 2012 2011 2012 REVENUES: $ - $ - $ - $ - $ - OPERATING EXPENSES: Mining property costs 5,816 69 6,723 909 33,472 General and administrative 689 794 1,297 1,446 4,377 Professional fees 12,958 10,454 20,919 19,016 75,809 Total Operating Expenses 19,463 11,317 28,939 21,371 113,658 OTHER INCOME (EXPENSE) - NET LOSS $ (19,463) $ (11,317) $ (28,939) $ (21,371) $ (113,658) Basic and Diluted Loss per Common Share $ (0.00) $ (0.00) $ (0.01) $ (0.01) Weighted Average Number of Common Shares Outstanding 3,977,500 2,682,065 3,977,500 2,591,033 The accompanying notes are an integral part of these financial statements. 5 Verde Resources, Inc. (An Exploration Stage Company) Statement of Changes in Stockholders’ Equity (Deficit) For the Period of Inception (April 22, 2010) to December 31, 2012 Common Shares Additional Paid-In Deficit Accumulated During the Exploration Total Stockholders’ Shares Amount Capital Stage Equity (Deficit) Balance- April 22, 2010 (Inception) - $ - $ - $ - $ - Common shares issued for cash at $0.01 per share 2,500,000 2,500 22,500 - 25,000 Loss for the period - - - (11,788) (11,788) Balance – June 30, 2010 2,500,000 2,500 22,500 (11,788) 13,212 Loss for the year - - - (31,375) (31,375) Balance – June 30, 2011 2,500,000 2,500 22,500 (43,163) (18,163) Common shares issued for cash at $0.04 per share 1,477,500 1,478 57,622 - 59,100 Loss for the year - - - (41,556) (41,556) Balance – June 30, 2012 3,977,500 3,978 80,122 (84,719) (619) Loss for the period (unaudited) - - - (28,939) (28,939) Balance – December 31, 2012 (unaudited) 3,977,500 $ 3,978 $ 80,122 $ (113,658) $ (29,558) The accompanying notes are an integral part of these financial statements. 6 Verde Resources, Inc. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) Six Months Ended December 31, Cumulative From Inception (April 22, 2010) to December 31, 2012 2011 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (28,939) $ (21,371) $ (113,658) Changes in Operating Assets and Liabilities: Accounts payable (1,022) (3,610) 99 Net cash used in operating activities (29,961) (24,981) (113,559) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds received from notes payable - related party - 5,000 32,000 Payments on notes payable – related party - - (1,000) Issuance of common stock for cash - 41,500 84,100 Net cash provided by financing activities - 46,500 115,100 Net increase (decrease) in cash and cash equivalents (29,961) 21,519 1,541 Cash and cash equivalents - beginning of period 31,502 11,447 - Cash and cash equivalents - end of period $ 1,541 $ 32,996 $ 1,541 Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - The accompanying notes are an integral part of these financial statements. 7 Verde Resources, Inc. (An Exploration Stage Company) Notes to Financial Statements December 31, (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Verde Resources, Inc. (the “Company”) was incorporated on April 22, 2010 in the State of Nevada, U.S.A. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America, and the Company’s fiscal year end is June The Company is an exploration stage company that intends to engage principally in the acquisition, exploration and development of resource properties. The Company signed an option agreement to acquire a property (Note 6) . Prior to this, the Company’s activities had been limited to its formation and the raising of equity capital. Exploration Stage Company The Company is considered to be in the exploration stage as defined in ASC 915-10-05 “ Development Stage Entities, ” and interpreted by the Securities and Exchange Commission for mining companies in Industry Guide 7. The Company is devoting substantially all of its efforts to development of business plans and the acquisition of mineral properties. Interim Financial Statement Presentation The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at December 31, 2012, and for all periods presented herein, have been made. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company's June 30, 2012 audited financial statements.The results of operations for the periods ended December 31, 2012 and 2011 are not necessarily indicative of the operating results for the full years. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s periodic filings with the Securities and Exchange Commission include, where applicable, disclosures of estimates, assumptions, uncertainties and markets that could affect the financial statements and future operations of the Company. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The Company had $1,541 and $31,502 in cash and cash equivalents at December 31, 2012 and June 30, 2012, respectively. 8 Mineral Acquisition and Exploration Costs The Company has been in the exploration stage since its formation on April 22, 2010 and has not yet realized any revenue from its planned operations. It has been primarily engaged in the acquisition, exploration, and development of mining properties.
